I concur in affirming the judgment, but I limit my concurrence to the following propositions: The first lease was automatically renewed for four years, when notice of intention to terminate was not given 60 days before September 30, 1941. Certainly Aiken could have held Taylor to the lease for four more years. If the lease was renewed so it would bind Taylor it would also bind Aiken. The renewal being established, the only remaining question is, Did Aiken *Page 275 
establish his claim that in October 1943 the parties orally terminated the lease, and substituted a month-to-month tenancy? I agree with Mr. Justice Wolfe, that the findings of the trial court require us to hold that the trial court must have resolved this fact against Aiken. For these reasons I concur. As to all other matters in the prevailing opinion, I express no opinion. I think they are not material to the decision of this case.